Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 04 January 2021 are acknowledged. 
Claims 1-5, 11-24, 26, 28-32, 34-62 & 64-68 are pending. 
Claims 6-10, 25, 27, 33 & 63 are cancelled. 
Claims 1, 29, 59-62 & 65 are amended. 
Claims 3, 13, 14, 16-24, 34-51, 53-57 & 64 are withdrawn. 
Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 have been examined on the merits.

Examination on the merits is extended to the extent of the following species:
Anthracycline-Doxorubicin
Second Active-Rapamycin (electrostatically neutral)
 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to the specification over its arrangement is withdrawn due amendments which provide headings throughout the specification.

The objection to claim 29 is withdrawn due to an amendment which adds a period after “29”.  
The objection to claims 1, 59-62 and 65 are withdrawn because the claim listing now consistently uses “µm” as the measurement of size. 
The rejection of claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62 & 65-68 under 35 U.S.C. 112 (pre-AIA ), first paragraph-New Matter is withdrawn due to deletion of the recitation “aqueous” composition from the claim. Previously, the claims required the composition be aqueous which introduced new matter.

New and Maintained Objections/Rejections
Specification
The disclosure stands objected to because of the following informalities: the specification still contains undefined trademarks/tradenames (e.g. Eudragit RS100 and Eudragit P-4135F).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20).
Appropriate correction is required. 
Applicant is reminded to check the entire disclosure to ensure that the application all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Response to Arguments
Applicant argues the specification has been amended to address the objection to undefined trademarks (reply, pg. 26).
This is not persuasive. While it is acknowledged that Applicant as placed the trademark symbol behind tradenames, Applicant has failed to provide a descriptive name for the trademarked product. For example, what is Eudragit P-4135F? It should be defined like “Tween” in the above example.

Claim Objections
Claim 59 stands objected to because of the following informalities: An amendment to claim 59 was not made in accordance to 37 CFR 1.121. A space may have been added between “1500” and “µm” but it has not been underlined. Alternatively, the required spacing was not added, resulting in the objection also being maintained. Applicant should be aware that future amendments not in compliance with 37 CFR 1.121 will have a notice of non-compliant amendment sent and the entire claim listing will not be examined.
Appropriate correction is required.

Response to Arguments
Applicant argues the claim amendments address the informalities (reply, pg. 26).
This is not persuasive because amendments were made to claim 59 which were not compliant with rule 37 CFR 1.121; the added spacing was not underlined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 11, 12, 15, 26, 28-32, 52, 58-62, & 65-68 stand rejected under 35 U.S.C. 103(a) as being unpatentable over LEWIS ‘466 (US 2004/0161466; previously cited), LEWIS ‘880 (US 2005/0220880; previously cited) and BBC NEWS (Published: 3/18/2004; previously cited).
LEWIS ‘466 teaches doxorubicin loaded microspheres made out of polymeric embolic material for chemoembolization of tumors (i.e. embolic microspheres having a matrix of polymer; title; [0001]; Figures 1-5; claims 1, 2, 11, 12, 59-62 & 65). LEWIS ‘466 teaches the microspheres of their invention are administered to patients in need of embolotherapy, for claims 1, 60, 61 & 65). The ordinary skilled artisan, at the time the invention was made, would have recognized that doxorubicin is a cytotoxic anthracycline agent which is cationically charged (claims 2, 11, 12, 59, 60, 61, 65, 67, & 68). LEWIS ‘466 teaches their microparticles when swollen to equilibrium in water have particle sizes in the range 40-1500 µm and in Example 1 teaches the microspheres have sizes from 100-300 µm, 300-500 µm,  500-700 µm, 700-900 µm, and 900-1200 µm when rehydrated in water at 60ºC ([0011], [0106]-[0110]; claims 1, 59-62 & 65). Thereby, LEWIS ‘466’s microsphere particle size, when swollen in water have the same size range, or overlap with that of the instant claims ([0011]; claims 1, 59-62 & 65).  LEWIS ‘466 teaches the polymer matrix comprises a crosslinked polyvinyl alcohol polymer which is anionic, water-insoluble, water-swellable and crosslinked with an aldehyde which may be a glutaraldehyde (i.e. abstract; [0001] & [0013]; LEWIS ‘466’s Example 1-[0055]-[0056];  LEWIS ‘466’s claim 9; claims 1, 28, 59-61 & 65). LEWIS ‘466 teaches the polymer is water-swellable to an equilibrium water content to preferably 75-95% ([0033], claims 26 & 59-61). The polymer matrix has an anion level that is preferably in the range of 0.1 to 10 meq/g; thereby the anion level taught by LEWIS ‘466 is the same as the claimed range ([0031]; claims 59-61). LEWIS ‘466 teaches the polymer is Nelfilcon B which is synthetic and is a non-biodegradable polymer as disclosed by pgs. 19-20 of the instant specification (claims 1, 28, 29, 59-61 & 65). LEWIS ‘466 teaches a polymer matrix that is a crosslinked polyvinyl alcohol which is a polyvinyl alcohol macromer ([0013] & [0014]; claims 1, 28, 29 & 59-61). These macromers are taught to have 5 to 10 ethylenically unsaturated pendent groups per molecule, including alkylacrylaminoalkyl moieties, acrylic acid or methacrylic acid ([0014]; claims 1 & 29-31).  LEWIS ‘466 teaches the PVA macromer is 


    PNG
    media_image1.png
    755
    539
    media_image1.png
    Greyscale

([0015]-[0020]; claims 30 & 31).  LEWIS ‘466 in claim 9 teaches the pendant ethylenic groups are linked via cyclic acetal linkages with oxygen atoms from adjacent hydroxyl groups, preferably formed by the reaction of N-(alk)acrylamino-substituted aldehyde, usually in the form of the dialkyl acetal, preferably N-acrylaminoacetaldehyde dimethyl acetal (LEWIS ‘466’s-claim 9; claims 1, 28, 59-61 & 65). LEWIS ‘466 teaches the Q anionic group may be “…a carboxylate, carbonate, sulphonate, sulphate, nitrate, phosphonate or phosphate group, preferably a sulphonate group” (i.e. anionic groups; [0025] & [0026]; claims 32 & 58).  LEWIS ‘466 also teaches the following substituents for the formula: 


    PNG
    media_image2.png
    579
    551
    media_image2.png
    Greyscale

([0021] – [0026]; claims 31 & 32).
LEWIS ‘466 finally teaches the composition is for administering to a patient “…having a solid tumour, for instance, a hepatocellular carcinoma…” in need of embolotherapy and delivering cytotoxic agents ([0001] & [0043]; claims 1, 59-62 & 65). LEWIS ‘466 teaches the suitable drug for the chemoembolotherapy is doxorubicin (i.e. the active compound is cationically charged; abstract; [0001]; claims 1, 11, 12, 59-61 & 65). With regard to the recitation the cationically charged active compound is electrostatically bound in the polymer matrix, LEWIS ‘466 teaches amino group present on the anthracycline compound associates with the anionic groups in the polymer matrix and that the water-soluble therapeutic agent is “absorbed in the matrix” (emphasis added; i.e. the cationically charged active compound is electrostatically bound in the polymer matrix; [0035]; claims 1, 11, 12, 59-61, 65, 67 & 68).  LEWIS ‘466 teaches the composition may also be admixed with other therapeutic agents ([0043]). LEWIS ‘466 teaches their microspheres are injectable by teaching they are administered with a syringe, for example intra-arterial catheter ([0043]; claims 1, 59-61 & 65).

	LEWIS ‘880 teaches an aqueous dispersion of micelles for intravenous administration (i.e. injectable administration) comprising a polymer and hydrophobic drug which may be used to deliver anticancer agents (abstract; [0133], [0195] & [0197]; claims 1, 59-61 & 65). LEWIS ‘880 teaches in the method for making the micelles of their invention that the biologically active compound is in solid form when it is contacted with the aqueous dispersion of empty micelles (LEWIS ‘880; i.e. pharmaceutically active compound is precipitated in the matrix of the microsphere; LEWIS’ 880-claim 34; claims 1, 59-61 & 65). LEWIS ‘880 also teaches “[m]icelles may be loaded by contacting the empty micellar composition with biologically active, either in solid form or in dissolved form ([0135] & claims 1, 59-61 & 65). LEWIS ‘880 teaches the drug may be rapamycin (i.e. an electrostatically neutral active which is water-soluble to a degree of less than 10 g/l at room temperature) or doxorubicin; Table-[0136] and [0137]; claims 1, 4, 5, 11, 12, 15, 59-61 & 65-68).  LEWIS ‘880 teaches the polymers used for the matrix, which work with rapamycin, preferably comprise acrylic monomer and suitably comprise a monomer of the formula Y1B1Q (abstract and [0065]; claims 30-32). 
LEWIS ‘880 then teaches that Y1 includes an ionic monomer selected from: 

    PNG
    media_image3.png
    58
    507
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    30
    160
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    26
    518
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    482
    517
    media_image6.png
    Greyscale
([0066]; claims 30 & 31). 
LEWIS ‘880 teaches:

    PNG
    media_image7.png
    81
    511
    media_image7.png
    Greyscale
([0076]; claim 31).
LEWIS ‘880 also teaches:

    PNG
    media_image8.png
    327
    496
    media_image8.png
    Greyscale
and 

    PNG
    media_image9.png
    110
    524
    media_image9.png
    Greyscale
([0074] & [0077]; claim 31).


    PNG
    media_image10.png
    668
    569
    media_image10.png
    Greyscale
([0080] - [0083]; claims 28 & 29).
The chemical structure taught by LEWIS ‘880 encompasses vinyl alcohol monomers (i.e. polyvinyl alcohol) when hydrogen is selected for the R18-20 substituents and a hydroxyl group is selected for the R21 substituent (i.e. crosslinked polyvinyl alcohol; [0080]-[0083]; claims 28 & 29).
BBC NEWS teaches, “sometimes [cancer] cells fail to respond [to chemotherapy] because they simply do not have the right apparatus to commit suicide in place and the tumour remains resistant to treatment” (pg. 1; claims 1, 59-62 & 65-68).  BBC NEWS teaches “[t]he new approach [to treat cancer] is based on the theory that one drug can be used to restore the ability of cells to commit suicide and the second can actually trigger the suicide process” (pg. 1, claims 1, 59-61 & 65-68). BBC NEWS further teaches, “[r]apamycin restores the mechanism [of programmed cell death] ..." while doxorubicin is “able to trigger actual death of cells by damaging their DNA” (pg. 1, claims 1, 59-61 & 65-68).  Complete remission of lymphoma was claims 1, 59-61 & 65-68).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the composition taught LEWIS ‘466 by adding rapamycin to the polymer matrix as taught by LEWIS ‘880 [yielding a microsphere in which the second pharmaceutically active compound is precipitated in the matrix of the microsphere] because both rapamycin and doxorubicin are hydrophobic drugs taught as suitable anticancer drugs for inclusion in injectable polymeric micelles and/or microspheres comprising a polymeric matrix of crosslinked polyvinyl alcohol as suggested by the combined teachings of  LEWIS ‘466 and LEWIS ‘880. The skilled artisan would have been motivated to add rapamycin in the doxorubicin containing matrix of LEWIS ‘466, with an expectation of success, in order to improve the remission rate of lymphoma by restoring the ability of the cancer cell to commit suicide and then triggering the cells’ death as taught by BBC NEWS.
With regard to the recitation that the rapamycin/second active compound is precipitated in the matrix of the microsphere, LEWIS ‘466 teaches the recited microsphere vehicle comprising the crosslinked polyvinyl alcohol and first pharmaceutically active compound (i.e. doxorubicin) and LEWIS ‘880 teaches doxorubicin and rapamycin (i.e. second pharmaceutically active compound) are anticancer agents suitable for use as injectables in an micelle vehicle which also comprises the same polymer as that of LEWIS ‘466 (i.e. crosslinked polyvinyl alcohol). Since the combined teachings of LEWIS ‘466, LEWIS ‘880 and BBC NEWS teach the recited microsphere having the recited polymer matrix and pharmaceutically active agents, the claimed drug interaction with the matrix (i.e. the second pharmaceutically active agent/rapamycin being precipitated in the matrix of the microsphere) would necessarily In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also, the recitation of “wherein…the second pharmaceutically active compound is precipitated in the matrix of the microsphere” appears to be a product-by-process limitation. M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)” (emphasis added).
With regard to the microsphere size, the water-swellable equilibrium water content, and combination index (claims 1 & 52), the prior art teachings overlap or fall within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Response to Arguments
Applicant traverses the rejection of the claims under 35 U.S.C. § 103(a) over Lewis ‘466, Lewis ‘880 and BBC News arguing that the ordinary skilled artisan would not look to the micelles of Lewis ‘880 to modify the microspheres of Lewis ‘466 because they are dramatically different in size and structure (reply, pg. 31 & 32). Applicant further argues the polymers used to make the microspheres of Lewis ‘440 are different from the polymers used to make the microspheres of Lewis ‘880 (reply, pg. 32). Applicant argues the ordinary skilled artisan would not think to look to Lewis ‘880 to modify Lewis ‘466 because there is no disclosure or suggestion that a highly hydrophobic drug such as rapamycin would be suitable for absorption in the matrix (reply, pg. 31). Applicant reiterates arguments pertaining to the method of making the microspheres of Lewis ‘466 and the preferred embodiments for making the microspheres and that the polymers used are different (pg. 28-29). Applicant similarly reiterates arguments the method for making Lewis ‘880’s micelles (pg. 29-30). 
This is not persuasive.  The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified known work in one field of endeavor may prompt variations of it for use in either the same field or a different one as an exemplary rationale to support a finding of obviousness. Lewis ‘466 and Lewis ‘880 are drawn to the fields of chemoembolization. Lewis ‘880 and BBC NEWS lead the person of ordinary skill to combining the rapamycin and doxorubicin to reprogram lymphoma cells back to programmed cell death. The ordinary artisan would have been further motivated to do so given that the recited matrices for the microspheres and the micelles comprise the same or similar monomers, pendent groups and cross-linkers. For example, the microsphere of Lewis 
    PNG
    media_image11.png
    71
    92
    media_image11.png
    Greyscale
, and comprise PVA,  (Lewis ‘466 claims 1 & 5; [0014]) . Similarly, Lewis ‘880 teaches micelles with ionic monomers  
    PNG
    media_image12.png
    126
    113
    media_image12.png
    Greyscale
 and comprising PVA ([0067] & [0080]-[0083]).
With regard to Applicant’s arguments pertaining to the method of making the compositions and the preferred embodiments, the invention under examination is the composition and not the method of making the composition. With regard to arguments pertaining to the preferred embodiments, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  

Applicant argues there is no disclosure of an agent being precipitated in a particle of any type, much less in a matrix of water swellable water-insoluble polymer (reply, pg. 32).
This is not persuasive. With regard to the recitation that the rapamycin/second active compound is precipitated in the matrix of the microsphere, LEWIS ‘466 teaches the recited microsphere vehicle comprising the crosslinked polyvinyl alcohol and first pharmaceutically active compound (i.e. doxorubicin) and LEWIS ‘880 teaches doxorubicin and rapamycin (i.e. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also, the recitation of “wherein…the second pharmaceutically active compound is precipitated in the matrix of the microsphere” appears to be a product-by-process limitation. M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)” (emphasis added).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619